COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-13-00457-CV


RICHARD A. YOUNG                                                  APPELLANT

                                        V.

CITY OF FORT WORTH, TARRANT                                       APPELLEES
COUNTY, FORT WORTH
INDEPENDENT SCHOOL DISTRICT,
TARRANT REGIONAL WATER
DISTRICT, TARRANT COUNTY
HOSPITAL DISTRICT, AND TARRANT
COUNTY COLLEGE DISTRICT


                                    ------------

         FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

     On March 17, 2014, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless


     1
      See Tex. R. App. P. 47.4.
appellant or any party desiring to continue the appeal filed with the court a motion

reasonably explaining the failure to file a brief and the need for an extension on

or before March 27, 2014. See Tex. R. App. P. 38.8(a)(1), 42.3(b). We have

received no response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

       Appellant shall pay all costs of this appeal, for which let execution issue.

                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: April 10, 2014




                                     2